Case 1:17-cv-00823-MN Document 380 Filed 06/23/20 Page 1 of 1 PageID #: 5404



 Kelly E. Farnan
 302-651-7705
 Farnan@rlf.com

 June 23, 2020

BY CM/ECF
The Honorable Maryellen Noreika
United States District Court
 for the District of Delaware
844 N. King Street
Wilmington, DE 19801

         Re:       Biogen International GmbH, et al. v. Amneal Pharmaceuticals LLC, et al.,
                   C.A. No. 17-823-MN (Consolidated)

Dear Judge Noreika:

       We write on behalf of Defendants Lupin Atlantis Holdings SA and Lupin Inc. (collectively,
“Lupin”) in connection with the above-referenced action. Biogen’s case against Lupin is currently
stayed. D.I. 143. As another stayed party, Cipla, noted in its recent correspondence, D.I. 378,
Lupin too believes that there are collateral estoppel issues in view of the recent West Virginia
decision. Based on Your Honor’s Oral Order issued today as to the Cipla defendants, D.I. 379,
Lupin also seeks confirmation that it may participate in the 5-page supplemental briefing to be
submitted by defendants on July 1, 2020.

       Lupin thus respectfully requests leave to also participate and join in the 5-page
supplemental briefing. We appreciate Your Honor’s assistance with this request.

                                                      Respectfully,
                                                      /s/ Kelly E. Farnan
KEF/lll                                               Kelly E. Farnan (#4395)


cc: Counsel of Record (via CM/ECF)




RLF1 23612394v.1
